DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed April 2, 2021 has been entered. Claims 1-21 remain pending in the application. Claims 1, 2, 5, 6, 8, and 9 have been amended. 
The applicant’s correction to the minor informality of the extraneous word “of” in paragraph 0117, as mentioned in the Non-Final Rejection dated January 8, 2021, has been deleted. The objection is therefore withdrawn.  
The drawing objection made in the Non-Final Rejection dated January 8, 2021 is withdrawn because the examiner now sees that Figs. 14 and 18 do not violate Fig. 10 and paragraph 0074 for the reasons given by the applicant in the Remarks filed April 2, 2021 under the section “IV. Drawing Objections” and because of the explanation provided during the interview, dated March 9, 2021. 
The examiner also accepts the specification amendment to paragraph 0117. The amendment to the specification was made after the examiner explained during the interview the following issue: If you put Fig. 3, Fig. 18, and paragraphs 0116 together you find that even though speeds of the motors are shown in Fig. 18, the overall system may be in fixed mode, in which both clutches are engaged and the motors therefore may not actually be engaged. Paragraph 0117 states that, in reference to Fig. 18 “the operating mode is shifted to the HV-Hi mode by disengaging the second clutch CL2.” This seems to be related to time t13, which is the end of the fixed mode, which 
Regarding the 35 U.S.C. §112(a) rejection made in the Non-Final Rejection dated January 8, 2021, the applicant argues on page 12 of the Remarks, in the section “V. Claim Rejections – 35 U.S.C. §112” that “Fig. 3 depicts operating conditions of prime movers during braking…but the claims are not limited to the operating conditions being employed during propulsion. Rather, they are also applicable to operating conditions during propulsion, as shown in, for example, Figs. 4-9.” Then, in the paragraph starting at the bottom of page 13 of the Remarks the applicant writes that “In other words, again, Fig. 3 shows the operating conditions during propulsion.” This is confusing because the applicant argues Fig. 3 represents the system “during braking” and “during propulsion.” It seems the applicant is arguing that Fig. 3 only shows either braking or propulsion, but the examiner cannot figure out which the applicant believes that it is. In any case, a paragraph to support whichever argument is being made has not been cited. 
In summary, the examiner is unconvinced that Fig. 3 represents just the operating modes in a braking configuration or just in a propulsion configuration. Fig. 3 shows MG1 acting as a generator at times, and the figure shows the engine off at times. Both indicate that the system may be braking at times. The examiner thinks Fig. 3 defines the status of the various components in the various operating modes of the raise a rotational speed of the engine by the first motor while maintaining…” seem to indicate a transitionary state, rather than a completed shift that caused the system to arrive at a specific operating mode. Several figures also seem to skim over intervening operating modes. This makes the disclosure and claims rather confusing.
The examiner still maintains that the key to understanding this disclosure is putting Fig. 10 and Fig. 3 together. This was stated in the Non-Final Rejection dated January 8, 2021 and is worth re-emphasizing. According to paragraph 0074, only shifts from one mode to another that occur in the order shown by the arrows in Fig. 10 are allowed. The shifts have to be done in the order shown in Fig. 10. If you want to go from EV-Hi to EV-Lo you can either go through the disconnecting mode or through HV-Hi, then Fixed, then HV-Lo, then finally to EV-Lo. The reason why one way is required versus another way is that the clutch speeds have to be synchronized with their own associated rotation shafts. Also, you have to determine if you can afford the torque to turn MG1 into a generator by turning the engine one. If particular conditions are met you can go in one direction, if not you have to go the other direction. To determine what clutches, brake, motors/generator, and engine will be engaged and in what way you have to look at Fig. 3. If you want to go from EV-Hi to EV-Lo through the disconnecting mode, look at Fig. 3 to see what will happen. EV-Hi has CL2 engaged. Disconnecting 
As a side note, in the middle paragraph of page 13 of the Remarks the applicant refers to “raising the speed of the engine 2” (note that engine 2 is not a second engine, but an engine labeled with item number 2, as in Fig. 1). 
The 112(a) rejection for claim 1 related to rotary elements that began on page 5 of the Non-Final Rejection dated January 8, 2021, is withdrawn because of the clarifying amendment regarding a first and second section. 
The applicant argues beginning on page 13 of the Remarks, in the section headed “VI. Claim Rejections – 35 USC §§102 and 103” that Hirata does not teach controls to “change a rotational speed of an engine that is stopped”. The applicant, on the last full paragraph of page 14, implies that the previously quoted phrase means the same thing as the phrase in claim 1 of the instant application: “raise a rotational speed of the engine by the first motor while maintaining an engagement of the engaged one of the first engagement device and the second engagement device to establish said one of the operating modes upon satisfaction of the at least any one of the predetermined conditions.” Yet, since this section of claim 1 is subject to a 112(a) rejection, the 
The applicant also argues in the last paragraph of page 14 that Hirata does not teach the “predetermined conditions” described in the claims. However, as stated in the Non-Final Rejection of claim 1, Hirata in paragraph 0052, teaches that a “driven” wheel exceeding a speed “beyond a predetermined threshold.” And, in paragraph 0054, the controller engaging the engine clutch EC when this happens. Therefore, the examiner respectfully disagrees that Hirata does not teach determining if at “at least any one” of the predetermined conditions are satisfied, which is what the claim requires. If the wording of claim 1 were changed to indicate that the system determines whether or not a first, second, and third predetermined condition is satisfied, and if at least any one of the predetermined conditions are satisfied, then raise a rotational speed, etc., that would overcome at least using the Hirata reference by itself. 
The applicant also argues in the first paragraph of the Remarks, on page 15, that Hirata does not teach changing the speed of the engine with the first motor when the vehicle is propelled in “any one of” the first and second operating modes. Yet that language comes from the third predetermined condition and the claim only requires that prior art teach “at least any one” of the predetermined conditions, which Hirata teaches.
It seems to the examiner, that an easier way to get around Hirata would be to specify the architecture of Figure 1 more clearly. Hirata and the instant application are not the same system. They have clutches in different places and there are other differences involving the layout of the planets, rings, and carriers and their relationship 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has replaced the phrase “execute a motoring of the engine” with “raise a rotational speed
raise a rotational speed of the engine by the first motor while maintaining an engagement of the engaged one of the  first engagement device and the second engagement device to establish said one of the operating modes upon satisfaction of the at least any one of the predetermined conditions.  

Does this get around the 112(a) rejection for claim 1 that began on page 3 of the Non-Final Rejection dated January 8, 2021? To determine this first note that the first and second engagement devices in the claim refer to CL1 and CL2 of Fig. 3. What the limitation is saying, in at least one reasonable interpretation is: turn on the engine by the first motor while keeping at least one of CL1 or CL2 engaged to establish “said one of the operating modes” when at least one of the predetermined conditions allow the system to do so (i.e. when there is enough speed or torque, etc). 
What shift is being referred to? The specification refers to raising a rotational speed of the engine on page 39 in reference to Fig. 17, but this section is difficult to understand in terms of the rotational speed of the motor. Paragraph 0060, however states that “in the HV-Lo mode, a rotational speed of the engine 2…is increased…when a rotational speed of the first motor 3 is reduced substantially to zero.” It’s difficult to tell what this means too. Does it mean a shift into or from HV-Lo mode? Does it refer to going from HV-Lo, in which MG2 is a motor, to Fixed Mode in which CL1 is still engaged yet MG1 is off? That shift would presumably mean the speed of MG1 reduces? The paragraph is inconclusive. 
What others areas of the disclosure discuss raising a rotational speed of the engine? According to Fig. 14, the engine speed rises when going from Fixed to HV-Lo. 
From Fig. 18 it can be seen that going in the general direction of  EV-Lo to Fixed to HV-Hi (clockwise in Fig. 10) first increases the engine speed, then decreases the engine speed when moving from Fixed to HV-Hi. Going from EV-Lo to HV-Lo turns the engine on, while going from HV-Lo to Fixed Mode leaves the engine on, CL1 engaged, and MG1 off. Finally, Fig. 20 shows that going from EV-Hi to HV-Hi to Fixed raises the engine speed. 
There is simply no definitive statement to conclude what claim 1 is talking about. The claim therefore lacks written description. The examiner therefore forthrightly requests the applicant, in order to overcome the 112(a) rejection of claim 1, to state at least one clear example of the limitation: 
raise a rotational speed of the engine by the first motor while maintaining an engagement of the engaged one of the first engagement device and the second engagement device to establish said one of the operating modes upon satisfaction of the at least any one of the predetermined conditions.  
In the above limitation, is a shift taking place? If so between what exact operating modes? Support from the specification and/or figures are necessary to answer this question. For examination purposes, this section and all of claim 1, will be interpreted as it was in the Non-Final Rejection. The reason for this interpretation is that the amendment to claim 1 introduces the terminology of sections, but is largely saying the 

Claim 1 is also rejected for lacking written description for another reason.  This reason is that a section of the claim recites a first, second, and third rotary element, and then a first section with “any two of the” three rotary elements, as well as a fourth rotary element. The claim also recites a second section “having the other one of the first rotary element, the second rotary element, and the third rotary element, which is not included in the first section.” What this may getting at is the fact that, depending on which clutch is engaged, what pieces of the sections that can actually rotate change. But can the second section really have any one of the first, second, and third rotary element? Item 9 of Fig. 1 of the instant app is part of the first section, but never part of the second section. One could argue that the three rotary elements that make up the first section (item 7 of Fig. 1) are items 10, 11, and 12, not item 9. But the specification in paragraph 0044 states that “the sun gear 9” is “a second rotary element.” The way to clarify this is to provide a commented version of the claim that identifies each rotary element and section and at least one example of the claim in which the “any two” of the first section are specifically identified and “the other one” of the second section is identified. During the interview, the applicant said he could provide a commented version of claim 1 that 
Because claim 1 is the only independent claims, all its dependent claims are also rejected because the independent claim is rejected. However, some of the dependent claims are rejected for additional reasons. 

	Claim 2 is also rejected under 35 USC 112(a) for lacking written description. The claim has been amended but still recites the statement that the “output torque of the second motor is restricted.” Searching for this phrase in the specification reveals that paragraph 0079 discusses the motors being “restricted” when the battery temperature gets too high. The first line of paragraph 0079 teaches that “hybrid vehicle 1 is decelerated during propulsion in the EV-Hi mode while operating the first motor 3 and the second motor 4 as generators.” This contradicts Fig. 3 which shows both MG1 and MG2 as operating as motors in the EV-Hi mode. Note that paragraph 0063 states that an “G” in Fig. 3 represents the motor serving “mainly as a generator.” This is phrasing is problematic as well. It is not “clear, concise, and exact terms” and therefore lacks written description. Paragraph 0096 also discusses the second motor being restricted at time t1 but does not give details about what this means or how it is done. It seems from combining Fig. 14 with paragraph 0096, restriction of the second motor means that the speed of MG2 goes down slightly, which reduces its regenerative braking torque. But at time t1 in Fig. 14, the system is still in EV-Hi mode. It has not started to shift. Since this is the case, how can the second motor be providing generative braking torque when according to Fig. 3, in EV-Hi mode the second motor acts as a motor, not as a 
	If the applicant wishes to overcome the rejection the examiner respectfully requests a clear statement as to what operating mode, or between what two neighboring operating modes if shifting is occurring, this claim is referring to. 

Claim 4 has not been amended and is again rejected for lacking written description. The claim recites “a regenerative braking torque established by the second motor.” Fig. 3 shows that MG2 is never in regeneration mode. Therefore claim 4 lacks written description. For examination purposes, the claim will be interpreted to mean the torque provided by any motor acting as a generator.

Claim 5 has been amended yet is still rejected for lacking written description. It is difficult to tell what situation from the specification, if any, the amendment is referring to. Therefore the examiner wishes to know what “one of the operating modes” is being referred to in which the first motor generates torque in a direction as to engage and maintain engagement with the one-way clutch. Specific citations to paragraphs and figures are requested. 

Claim 9 has been amended but only a comma has been added, which does not sufficiently clarify the claim. The claim is therefore still rejected for lacking written 

Claim 9 is also rejected for reciting a controller to: “determine a demand to shift the operating mode from a hybrid mode in which the engine is started by the first motor to a fixed mode to be established by engaging both of the first engagement device, and the second engagement device while maintaining said one of the operating modes.” How can one of the operating modes be maintained when the operating modes are defined by having only one clutch engaged and fixed mode is defined by having both clutches engaged? For examination purposes, this claim will be interpreted to mean determining a demand to shift from the hybrid mode to the fixed mode, but not doing it yet. Rather, making this determination “while maintaining said one of the operating modes.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (U.S. Pat. Pub. No. US2006/0276289 A1).

Regarding claim 1, Hirata teaches:
A control system for a hybrid vehicle comprising: 
a power split mechanism (in the instant application this is item 6 in Fig. 1, made up of items 7 and 8. see Hirata, Fig. 1, the combination of PG1 and PG2) having a plurality of rotary elements including 
a first rotary element connected to an engine (in the instant application this part is carrier 12, which is connected to the engine 2. For that, see Hirata, Fig. 1, item P2.), 
a second rotary element connected to a first motor (in the instant application this part is sun gear 9, p.0044. For that, see Hirata,
a third rotary element connected to drive wheels (in the instant application this part is ring gear 16, p.0047. Note that the phrase “connected to the drive wheels” as used in the disclosure does not mean directly connected without intervening gears. This is clear from Fig. 1 of the instant application in which the third rotary element is the ring gear 16. It is “connected” to the drive wheels, but only through a bunch of intervening gears. For the third rotary element, see Hirata, Fig. 1, P1.), 
the power split mechanism including  
a first section (in the instant application this part is “power split section” item 7 of Fig. 1. For that, see Hirata, Fig. 1 for PG1)
having any two of the first rotary element, the second rotary element, and the third rotary element, and further having a fourth rotary element (in the instant application, according to paragraph 0044, item 7 comprises, of Fig. 1, rotary elements 12, and 9, 10, and 11, respectively. See Hirata, for EC connecting P2 to S2.); and 
a second section (in the instant application this part is “transmission section 8,” item 8 of Fig. 1. For that, see Hirata, Fig. 1 for PG2)
having the other one of the first rotary element, the second rotary element, and the third rotary element, which is not included in the first section (in the instant application the transmission section 8  is joined to the first section by the carrier 12, which is connected via CL1 to the carrier 18, and also the sun gear 15, which is connected to the ring gear 10. For that see Hirata, S2), and further 
having a fifth rotary element connected to the fourth rotary element (a planetary gear set must have a least 3 gears, a sun, planets, and ring. In addition, the planets have rotating retainer. That makes a minimum of four elements. The “second section” here, includes the “any one” of the first, second, and third rotary elements as one element, then a fifth and sixth elements. In other words, three elements. For those, see Hirata, PG2. Let the fifth element be P2. ), and  
a sixth rotary element (see Hirata, PG2. Let the sixth element be R2); 
a second motor that is connected to the drive wheels to deliver a torque to the drive wheels (in the instant application this is item 4. see Hirata, Fig. 1, MG2); 
a first engagement device that selectively connects any one of said two of the first rotary element, the second rotary element, and the third rotary element included in the first section, and the sixth rotary element (in the instant application this part is CL1. See Hirata, Fig. 6. In the HEV Low-iVT mode, LB is engaged and HC is disengaged.); and   
a second engagement device that selectively connects two of the rotary elements of the second section (in the instant application this is HV-Hi Mode or EV-Hi Mode. See Hirata, Fig. 6. In the EV High-iVT mode, LB is disengaged and HC is engaged. This is the opposite of the first operating mode.), 
wherein an operating mode of the hybrid vehicle is selected at least from 
a first operating mode in which the first engagement device is engaged and the second engagement device is 4disengaged (in the instant application this is Fig. 3, HV-Lo Mode or EV-Lo Mode. See Hirata, Fig. 6. In the HEV Low-iVT mode, LB is engaged and HC is disengaged.), and 
a second operating mode in which the first engagement device is disengaged and the second engagement device is engaged (See Hirata, Fig. 6. In the EV High-iVT mode, LB is disengaged and HC is engaged. This is the opposite of the first operating mode), 
the control system further comprising: 
a controller that controls the operating mode (see Hirata, Fig. 1, item 6 for the integrated controller), 
wherein the controller is configured to 
determine a satisfaction of at least any one of predetermined conditions including 
a first predetermined condition wherein a required amount of a total torque of a prime mover, including the engine and the second motor, applied to the drive wheels is greater than a predetermined torque, 
a second predetermined condition wherein a change in a speed of an output shaft changed by a torque delivered from the drive wheels is greater than a predetermined value (see Hirata, paragraph 0052 for a “driven” wheel exceeding a speed “Beyond a predetermined threshold.” See paragraph 0054 for the controller engaging the engine clutch EC when this happens. Note that this claim asks for “any one” of these conditions to be satisfied and this rejection fulfils that requirement.), and that 
a third predetermined condition wherein a required period of time to complete a shifting operation between the first operating mode and the second operating mode is less than a predetermined period, when propelling the hybrid vehicle in any one of the first operating mode and the second operating mode while stopping the engine, and 
raise a rotational speed of the engine by the first motor while maintaining an engagement of the engaged one of the first engagement device and the second engagement device to establish said one of the operating modes upon satisfaction of the at least any one of the predetermined conditions (see Hirata, Fig. 6. When the predetermined condition as discussed in the above section is met, EC is engaged. This can be seen as going from EV LOW-iVT to HEV LOW-iVT. In this change, the engine is connected and the Motor  (i.e. a motoring of the engine is executed). Yet the engagement of both LB and HC are maintained. This establishes one of the said operating modes. Namely, HEV LOW-iVT. Therefore, this claim limitation is met.).  






Regarding claim 9, Hirata teaches the control system for the hybrid vehicle as claimed in claim 1.
Hirata further teaches a control system for the hybrid vehicle wherein the controller is further configured to:
determine a demand to shift the operating mode from a hybrid mode in which the engine is started by the first motor (for examination purposes this will be interpreted as MG1 being in generator mode, i.e. showing G in Fig. 3, since in HV-Lo and HV-Hi MG1 is in G and engine is on. This is also supported by paragraph 0016) to a fixed mode to be established by engaging both of the first engagement device, and the second engagement device while maintaining said one of the operating modes (see Hirata, paragraph 0068 for a “mode selection using the running mode map” being made to shift between the EV mode and the HEV mode. See Hirata, paragraph 0066 for the controller 6 selecting the optimal running mode based on requested drive force, vehicle speed, and SOC of the battery. See Fig. 5 for a decision map. See Fig. 6 for the HEV 2nd mode having both engagement devices, HC and LB, engaged. This can be considered the fixed mode. Note that in the hybrid mode in Fig. 6, the MGC is always engaged. This means that the first motor is acting as a generator. See paragraph 0046 for the engagement of the MGC indicating the first motor acts as a generator.), and 
shift the operating mode to the fixed mode by engaging the engagement device disengaged in the current operating mode when it is 52required to shift the for examination purposes this bullet will be interpreted to mean engage the one clutch that is not engaged. This makes sense because Fixed Mode has both clutches engaged but can only be entered into from HV-Hi or HV-Lo, both of which have only one clutch engaged. See Hirata, Fig. 6. In HEV Low-iVT mode a single engagement device is engaged. But to go to HEV-2nd mode an additional engagement device, namely, HC, is engaged.)

Regarding claims 12, Hirata teaches the control system for the hybrid vehicle as claimed in claim 9.
Hirata further teaches a control system for the hybrid vehicle wherein the controller is further configured to:
determine a demand to shift the operating mode from the fixed mode to the other operating mode (see Hirata, paragraph 0066 for all the modes switches being determined by the controller 6 and based on various factors.), and 
establish the other operating mode by maintaining engagement of one of the engagement devices engaged to establish the other operating mode while disengaging the other engagement device, when it 53is required to shift the operating mode to the other operating mode (See Fig. 5 for a decision map. When in HEV-2nd, both clutches LB and HC are engaged. When moving to LOW-iVT one clutch is maintained. If while in HEV-2nd mode, the engine is not needed, the system can go to EV-2nd then EV-HIGH-iVT, in which the opposite clutches are engaged then in HEV LOW-iVt.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Yang et al. (U.S. Pat. Pub. No. US2015/0210266 A1).

Regarding claim 2, Hirata teaches the control system for the hybrid vehicle as claimed in claim 1.
Yet Hirata does not appear to explicitly further teach everything else in claim 2.
However, Yang teaches:
A control system for the hybrid vehicle wherein 
the at least any one of predetermined conditions which is satisfied includes 
the first predetermined condition and 5the predetermined torque is set to a maximum total torque possible to be generated in a condition where the hybrid vehicle is propelled in said one of the operating modes while the engine is stopped, and an output torque of the second motor is restricted (for examination purposes, this claim will be interpreted to mean: to determine if the engine needs to be started, check to see if the required torque is greater than a predetermined torque, and the predetermined torque is the maximum torque output possible with at least one motor being turned on. This is a common question in the hybrid vehicle art. See Yang, see paragraph 0274.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata, to add the additional features of a predetermined condition is the fact that the required amount of the total torque is greater than the predetermined torque, and the predetermined torque is set to a maximum total torque possible to be generated in a condition where the hybrid vehicle is propelled in said one of the operating modes while the engine is stopped, and an output torque of the second motor is restricted, as taught by Yang. The motivation for doing so would be to determine when to turn on the engine and not do it when not necessary and thereby save fuel. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 11, Hirata teaches the control system for the hybrid vehicle as claimed in claim 9.
Hirata further teaches a control system for the hybrid vehicle wherein the controller is further configured to 
determine a demand to shift the operating mode from said one of the operating modes to the fixed mode.

However, Yang teaches:
A control system for the hybrid vehicle wherein the controller is further configured to:
switch modes if the total torque is smaller than a required torque to be applied to the drive wheels during propulsion while maintaining said one of the operating modes (switching modes when the total torque is smaller than a required torque is common in the art. See Yang, paragraph 0274 for switching on the engine when the maximum torque from the EV mode is not adequate.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata, to add the additional features a control system for the hybrid vehicle wherein the controller is further configured to switch modes if the total torque is smaller than a required torque to be applied to the drive wheels during propulsion while maintaining said one of the operating modes, as taught by Yang. The motivation for doing so would be to determine when to turn on the engine and not do it when not necessary and thereby save fuel. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Yang in further view of Bower et al. (U.S. Pat. Pub. No. US2018/0244263 A1).

Regarding claim 3, Hirata and Yang teach the control system for the hybrid vehicle as claimed in claim 2.
Yet Hirata and Yang do not appear to explicitly further teach everything else in claim 3.
However, Bower teaches:
A control system for the hybrid vehicle, wherein the output torque of the second motor is restricted when the output torque of the second motor reaches an upper limit value set based on a temperature of an electric storage device and a state of charge level of the electric storage device (see Bower, paragraph 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata and Yang, to add the additional features of a control system for the hybrid vehicle, wherein the output torque of the second motor is restricted when the output torque of the second motor reaches an upper limit value set based on a temperature of an electric storage device and a state of charge level of the electric storage device, as taught by Bower. The motivation for doing so would be to prevent the battery from overheating or the battery is fully charged, as recognized by Bower (see paragraph 0108).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Bower.

Regarding claim 4, Hirata teaches the control system for the hybrid vehicle as claimed in claim 1.
Yet Hirata does not appear to explicitly further teach everything else in claim 4.
However, Bower teaches:
A control system for the hybrid vehicle wherein 
the total torque includes a synthesized torque of an engine braking torque established by rotating the engine passively, and at least a regenerative braking torque established by the second motor (see Bower, paragraph 0196.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata, to add the additional features a control system for the hybrid vehicle wherein the total torque includes a synthesized torque of an engine braking torque established by rotating the engine passively, and at least a regenerative braking torque established by the second motor, as taught by Bower. The motivation for doing so would be to have a hybrid that is fuel efficient. Hybrid vehicles are generally designed with the goal of fuel efficiency. They therefore allow the engine to run passively and obtain regenerative braking torque in many cases. This is a well known design goal and strategy in the art. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Hokoi et al. (US2017/0158188 A1).

Regarding claim 5, Hirata teaches the control system for the hybrid vehicle as claimed in claim 1.
Yet Hirata does not appear to explicitly further teach everything else in claim 5.
However, Hokoi teaches:
A control system for the hybrid vehicle wherein 
a one-way clutch that restricts a rotation of the first rotary element in a predetermined direction, and that allows the first rotary element to rotate in an opposite direction (see Fig. 1 and paragraph 0027), 
wherein said one of the operating modes includes an electric vehicle mode in which the hybrid vehicle is propelled by generating a torque by the first motor in a direction as to engage the one-way clutch and maintain the engagement of the one-way clutch (see Hokoi paragraph 0006).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata, to add the additional features a control system for the hybrid vehicle wherein a one-way clutch that restricts a rotation of the first rotary element in a predetermined direction, and that allows the first rotary element to rotate in an opposite direction wherein said one of the see paragraph 0007). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Hokoi in further view of Ueno (JP2006027491A). 


Regarding claim 6, Hirata and Hokoi teaches the control system for the hybrid vehicle as claimed in claim 5.
Yet Hirata and Hokoi do not appear to explicitly further teach:
A control system for the hybrid vehicle wherein 
the at least any one of predetermined conditions which is satisfied includes 
the second predetermined condition, and 
the predetermined value is set to a value smaller than a maximum allowable torque of the one-way clutch.
However, Ueno teaches:
A control system for the hybrid vehicle wherein 
the at least any one of predetermined conditions which is satisfied includes 
the second predetermined condition (recall that the second predetermined condition, from claim 1, is: a change in a speed of an output shaft changed by a torque delivered from the drive wheels is greater than a predetermined value. For that see Ueno, the third full paragraph on page 3 of the attached English translation. That paragraph teaches a “traveling load caused by the road surface gradient” such as when traveling up “a steep uphill.” This results in a “change in the vehicle speed and the number of rotations of the elements connected to the traveling motor.” To solve this problem, as taught in the second to last full paragraph on page 6, a settings map,” Fig. 10, is used that correlates the gradient (input torque from hills) to speed. Since this is a map the values are predetermined.), and 
Yet Hirata, Hokoi, and Ueno do not appear to explicitly further teach:
the predetermined value is set to a value smaller than a maximum allowable torque of the one-way clutch.
However, it is officially noticed that:
the predetermined value is set to a value smaller than a maximum allowable torque of the one-way clutch (note that “the predetermined value” in this claim is a torque value. It’s obvious that automotive system designers would not specify torques that would exceed the rating of the vehicle’s one-way clutch or brake. Clutches and brakes have been selected to meet a system’s torque needs for a long time.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata and see the second to last full paragraph of page 7). 

Regarding claim 7, Hirata, Hokoi, and Ueno teach the control system for the hybrid vehicle as claimed in claim 6.
Yet Hirata and Hokoi do not appear to explicitly further teach:
A control system for the hybrid vehicle wherein 
the output shaft is connected to the drive wheels, and the controller is further configured to determine the fact that the change in the speed of the output shaft is greater than the predetermined value when the change in the speed of the output shaft changed by the torque delivered from the drive wheels to the output shaft due to a road condition is greater than the predetermined value.  
However, Ueno teaches:
A control system for the hybrid vehicle wherein 
the output shaft is connected to the drive wheels, and the controller is further configured to determine the fact that the change in the speed of the output shaft is greater than the predetermined value when the change in the speed of the output shaft changed by the torque delivered from the drive wheels to the output shaft due to a road condition is greater than the predetermined value (in the instant application support for this claim is found in paragraph 0014 and 0020 and 0102-0105. Torque is delivered “inversely” due to bumpy roads. See also the instant application, Figs. 15 to 17. For this teaching in the prior art see Ueno, the third full paragraph from the bottom on page 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata, Hokoi, and Ueno, to add the additional features a control system for the hybrid vehicle wherein the output shaft is connected to the drive wheels, and the controller is further configured to determine the fact that the change in the speed of the output shaft is greater than the predetermined value when the change in the speed of the output shaft changed by the torque delivered from the drive wheels to the output shaft due to a road condition is greater than the predetermined value, as taught by Ueno, and that the clutch would not break when operating. The motivation for doing so would be to prevent “excessive” speed, as recognized by Ueno (see the second to last full paragraph of page 7). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Matsui et al. (U.S. Pat. Pub. No. US2016/0031438 A1).

Regarding claim 10, Hirata teaches the control system for the hybrid vehicle as claimed in claim 9.
Hirata further teaches a control system for the hybrid vehicle wherein the controller is further configured to:
determine a demand to shift the operating mode from said one of the operating modes to the fixed mode.
Yet Hirata does not appear to explicitly teach everything else in claim 10. 
However, Matsui teaches:
A control system for the hybrid vehicle wherein the controller is further configured to:
switch modes if a rotational speed of at least any one of the engine, the rotary elements, and the first motor is higher than an allowable speed when rotating the first rotary element by delivering a torque from the first motor to the first rotary element while maintaining said one of the operating modes (switching modes when reaching a speed threshold is common in the art. See Matsui, Fig. 6, S2 and S4. See also Fig. 2 and Fig. 5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hirata, to add the additional features a control system for the hybrid vehicle wherein the controller is further configured to switch modes if a rotational speed of at least any one of the engine, the rotary elements, and the first motor is higher than an allowable speed when rotating the first rotary element by delivering a torque from the first motor to the first rotary element while maintaining said one of the operating modes, as taught by Matsui. The motivation for doing so would be to improve fuel consumption by selecting the best mode, and keeping various elements below too high of a speed, as recognized by Matsui (see paragraphs 0006 and 0009).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(a) rejections can also be resolved. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites:
The control system for the hybrid vehicle as claimed in claim 5, wherein 
the at least any one of predetermined conditions which is satisfied includes 
the third predetermined condition (note that the third predetermined condition in this claim is defined in claim 1 as: a required period of time to complete a shifting operation between the first operating mode and the second operating mode is less than a predetermined period, when propelling the hybrid vehicle in any one of the first operating mode and the second operating mode while stopping the engine.) 
and the controller is further configured to 
determine whether
a change amount or change rate of the required driving force is greater than a predetermined value.  

Claim 8 is dependent on claim 5 which is dependent on claim 1. Claim 1 requires a vehicle with at least three rotary elements, two motors, and two clutches. The vehicle is also defined by two different operating modes. These operating modes are specific. In the first operating mode, the first clutch is engaged, while the second is not. In the second operating mode, the opposite is true. The first mode is also defined by connecting two of the three rotary elements, while the second mode is defined by connecting another pair of the three rotary elements. Finally, claim 1 requires that a shift is made while one of the engagement devices is engaged and while raising the speed of an engine in order to establish one of the operating modes and doing this only when a predetermined condition is satisfied. This narrows the art down considerably. 
Claim 8 adds to this that the shift discussed in claim 1 occur when a third predetermined condition is satisfied. This condition is that the time required to make the shift is less than a predetermined time. This limitation has support in paragraphs 0008 and 0015 of the specification of the instant application.
Furthermore, this claim adds triggers for when to determine if the required period of time is less than the predetermined period. These triggers are: when a required driving force is greater than a predetermined force; and when: a change amount or change rate of the required driving force is greater than a predetermined value. 
One reasonable interpretation of this is: A person slams on the gas. If the required driving force is greater than a predetermined force (which is likely) and the 
Why would a system want to know if an operating mode of a hybrid can shift within a predetermined time period? This is not stated in the disclosure but perhaps if the system cannot shift operating modes fast enough to respond to the driver’s demand the system would rather stay in the operating mode it is already in. 
 There is prior art that teaches determining if a vehicle should be allowed to change gears within a predetermined period of time. For example, to prevent “busy shifting” certain art teaches preventing a vehicle from constantly shifting. This is not the same as the instant application, however. The instant application teaches determining if a shift can be carried out within a certain time period, not whether or not it should be. Claim 8 essentially asks: Can a shift in operating modes occurs within X seconds? This question is asked based on the previously mentioned triggers.   
The closest prior art of record is Hokoi. Hokoi in paragraphs 0067 through 0069 teaches a system that divides the accelerator opening by an “execution interval Δt”. The system, according to paragraph 0068, also has quick depression threshold ΔAref “set” and “stored as a map” in memory. Therefore, there is demanded acceleration, and a predetermined time period.  See paragraph 0069 for the values being compared to each other, S150. See paragraph 0070 for the result of the comparison leading to either continuing in EV drive mode, or, as taught in paragraph 0071, shifting to HV drive mode. 

Hirata is another close prior art. Hirata teaches suppressing mode shifting for a predetermined amount of time in paragraphs 0074 0088. This is done to make sure another shift is completed first. Yet this is not what claim 8 teaches. Hirata does not teach determining how long it takes to compete a mode shift and comparing that time with a predetermined amount of time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johri et al. (US 9,067,587 B1) teaches that accelerator pedal input is a torque demand. 
Kishi (US 10,990,098 B2) teaches allow shifting when there is not hindrance but suppressing it when there is. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665